ARNOLD, Chief Judge.
This appeal is interlocutory and must be dismissed according to this Court’s holding in Fliehr v. Fliehr, 56 N.C. App. 465, 289 S.E.2d 105 (1982).
The order appealed from in this case was for child custody and child support in conjunction with an order awarding alimony pendente lite. The Court in Fliehr concluded that if we allow such appeals we would defeat the purpose announced in Stephenson v. Stephenson, 55 N.C. App. 250, 285 S.E.2d 281 (1981) of avoiding appeals from temporary support orders sought merely for the purpose of delay. Fliehr, 56 N.C. App. 465, 289 S.E.2d 105. Therefore, defendant’s assignment of error pertaining to the child support order is not reviewable on appeal until entry of a final order on plaintiff’s claim for permanent alimony. Id.-, see also N.C. Gen. Stat. § 1A-1, Rule 54(b) (1990).
Dismissed.
Judges MARTIN and THOMPSON concur.